Citation Nr: 0016593	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-03 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1943 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
hearing loss.  


FINDINGS OF FACT

The medical evidence of record shows that the veteran has 
bilateral hearing loss disability that is related to the 
noise exposure he experienced during combat service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  In August 1944 the 
veteran was wounded in action and sustained high explosive 
shell fragment wounds to the right knee and thigh.  On his 
separation examination in October 1946, his hearing was 
evaluated at 15/15 for whispered voice for both ears.  

The veteran's Military Record and Report of Separation (WD 
AGO Form 53-98) showed that he was awarded the Purple Heart 
and the Combat Infantryman Badge.  

Treatment records from Capitol Ear, Nose & Throat, P.A. dated 
back to 1993 showed that the veteran received treatment for 
bilateral hearing loss.  In July 1996 the impression was 
moderate to severe sensorineural hearing loss in the right 
ear and severe sensorineural hearing loss in the left ear 
with poor speech discrimination.  A letter from Capitol Ear, 
Nose & Throat, P.A. dated in July 1998 showed that the 
veteran had been followed in that office since 1991, and that 
his most recent purchase of a hearing aid was in 1991.  It 
was noted that since then, the veteran's aid had been 
repaired several times, and that his hearing had 
deteriorated.  

In statements dated in July 1998, August 1998, November 1998, 
and February 1999 the veteran described the exposure to 
machine gun fire, rifle fire, and mortars that he experienced 
during training for service and during combat in World War 
II.  He reported that he did not become aware of his hearing 
loss until the 1960s.  

Received in November 1998 was a statement from the veteran's 
daughter in which she reported that she could never remember 
her father being able to hear well, and that growing up they 
spoke loudly so that their father could understand what was 
being said.  

In March 1999 the veteran testified at a hearing at the RO 
that during World War II he had to carry a machine gun, 
mortar, and rifle.  He reported having no ear protection 
during service .  He testified that he was injured during 
service by a mortar shell.  He claimed that when he first got 
out of service, he did not have any problems with his 
hearing, and that he did not notice a problem with his 
hearing until late 1959.  He testified that after he was 
discharged from the hospital in service, he was placed on 
limited duty, which involved teaching about live grenades and 
he reported throwing a total of 200 grenades per week.  He 
claimed that during his service most of the work that he did 
dealt with loud noises, including grenades, machine guns and 
mortars.  He testified that since he left military service he 
worked as a post master, and that the only noise exposure he 
had was during service.  

Received in March 1999 was a letter dated in December 1998, 
from an audiologist at Capitol Ear, Nose & Throat, P.A., who 
indicated that the veteran had been followed at their office 
since 1991.  The audiologist opined that the veteran had a 
severe sensorineural hearing loss bilaterally that was 
"compatible with his history of excessive noise exposure 
during his military service".  It was noted that the veteran 
required the use of hearing aids.  It was also noted that the 
audiologist was not aware of any other factors in the 
veteran's history responsible for his hearing loss, other 
than his exposure to noise in the military.  

Also received in March 1999 was a statement from the Chief 
Firearms Instructor for the Sheriff of Harnett County, who 
discussed the danger of gun fire exposure to the human ear.  

On a VA examination in March 1999, the veteran reported 
having bilateral hearing loss since the 1960s.  An 
audiological evaluation showed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz as 
follows:  55, 70, 75, 90, and 95 in the right ear and 50, 75, 
85, 85, and 105 in the left.  The diagnosis was severe 
bilateral sensorineural hearing loss.

In a VA Summary Report of Examination for Organic Hearing 
Loss dated in April 1999, it was noted that the veteran had 
severe sensorineural hearing loss, bilaterally.  The VA 
examiner opined that "with all due respect to [the veteran] 
and his meritorious military service, it is likely that his 
present hearing loss is not due to acoustic trauma 
experienced in his military service". 

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A determination of service connection will be analyzed 
differently if the alleged injury or disease was incurred by 
a veteran with combat service.  Under 38 U.S.C.A. § 1154 (b), 
in the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any injury or disease alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently indicated in the case Arms v. West, 12 Vet. App. 188 
(1999) that because of the general presumption of credibility 
that attaches to any claimant's evidence when determining 
well groundedness, consideration of section 1154(b) is not 
generally necessary for this threshold determination.  
Instead, section 1154(b) should be considered at the merits-
adjudication stage, after a claim has been found well 
grounded.

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Board initially notes that based on that audiological 
data of record, the veteran does have a current disability 
due to bilateral impaired hearing under 38 C.F.R. § 3.385.  
The record further shows that although the veteran's service 
medical records are negative for hearing loss, such records 
do show that he was injured in combat, by shrapnel fragment 
wounds, and he was subsequently awarded the Purple Heart 
Medal and the Combat Infantryman's Badge.  Accordingly, it is 
recognized that the veteran was involved in combat during 
service, and sustained acoustic trauma therein.  

The next question is whether the veteran's current bilateral 
hearing loss is related to the acoustic trauma he sustained 
in service.  In December 1998, a private audiologist opined 
that the veteran's severe sensorineural hearing loss 
bilaterally was "compatible with his history of excessive 
noise exposure during his military service".  On VA 
examination in April 1999, the VA examiner opined that the 
veteran's bilateral severe sensorineural hearing loss was 
"likely . . .  not due to acoustic trauma experienced in his 
military service".  Considering the current medical evidence 
indicating that the veteran has severe bilateral 
sensorineural hearing loss, his status as a combat veteran, 
as well as the December 1998 audiologist's opinion and the 
April 1999 VA examiner's opinion, it is concluded that the 
evidence does meet the standard of proof necessary to rebut 
service connection of the claimed disability.  38 U.S.C.A. 
§§  1154(b).



ORDER

Service connection for bilateral hearing loss is granted.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

